DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-21 are allowed.
The invention is directed to methods and systems for managing data that can be received from multiple sources into a buffer and can be processed within a time cycle if processing the data will not exceed the time allocation. Each of the independent claims 2, 9 and 16 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 2, A method, comprising: sending, by a source, a request to transmit data, wherein the request comprises a transmission time; determining, based on the transmission time, a time allocation of a time cycle, wherein, based on a committed information rate, the time allocation is allocated to the source; determining, based on the time allocation of the time cycle and the committed information rate, that the transmission time exceeds a threshold; receiving, based on the determination that the transmission time exceeds the threshold, a notification; and withholding, based on the notification, the data.
	Regarding claim 9, A system comprising: a computing device configured to: send, to a network device, a request to transmit data, wherein the request comprises a determine, based on the time allocation of the time cycle and the committed information rate, that the transmission time exceeds a threshold; and send, based on the determination that the transmission time exceeds the threshold, a notification; and wherein the computing device is configured to: receive the notification; and withhold, based on the notification, the data. 
	Regarding claim 16, An apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: send a request to transmit data, wherein the request comprises a transmission time; determine, based on the transmission time, a time allocation of a time cycle, wherein, based on a committed information rate, the time allocation is allocated to a source; determine, based on the time allocation of the time cycle and the committed information rate, that the transmission time exceeds a threshold; receive, based on the determination that the transmission time exceeds the threshold, a notification; withhold, based on the notification, the data.
	Therefore, the independent claims 2, 9 and 16 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Das et al. (US 2013/0039182 A1) discloses are disclosed systems and methods for detecting and controlling congestion in an Optical Line Terminal (OLT) that has a plurality of ports and each port of the plurality of ports communicates with at least one Optical Network Unit (ONU), and each port of 
Claims 3-8 and 10-15 and 17-21 are allowed since they depend on claims 1, 9 and 16 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        4/16/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473